Citation Nr: 1042110	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-17 388	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 
percent from December 1, 2004 to June 10, 2008, for service-
connected degenerative joint disease of the lumbosacral and 
cervical spine.  

2.  Entitlement to an initial disability rating greater than 40 
percent from June 11, 2008, for service-connected degenerative 
joint disease lumbosacral spine.  

2.  Entitlement to an initial disability rating greater than 30 
percent from June 11, 2008, for service-connected degenerative 
joint disease cervical spine.  

3.  Entitlement to an initial compensable disability rating for 
service-connected dermatitis.

4.  Entitlement to an initial compensable disability rating for 
service-connected hypertension.


5.  Entitlement to an initial compensable disability rating for 
service-connected genital warts.

6.  Entitlement to an initial compensable disability rating for 
service-connected residuals, right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The case was subsequently transferred to the RO in Denver, 
Colorado.  


FINDING OF FACT

In a signed statement received at the Board in October 2009 the 
Veteran indicated that he wished to withdraw his appeal.  This 
request was reiterated in a September 2010 "Motion to Withdraw 
Appeal" submitted by the Veteran's representative.    


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a signed statement received at the Board in October 2009, the 
Veteran indicated that he wished to withdraw his appeal.  This 
request was reiterated in a September 2010 "Motion to Withdraw 
Appeal" submitted by the Veteran's representative.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision. 38 C.F.R. § 
20.202 (2010).  Withdrawal may be made by the appellant or by his 
or her authorized representative. 38 C.F.R. § 20.204 (2010).  The 
Veteran has properly withdrawn his appeal, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review this case and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


